Mitchell, J.
After commencing this action against defendant Godfrey, the plaintiffs garnished Newell & Co., who appeared and made their disclosure, from which it appeared that Grant and others, a partnership under the name of the Northwestern Canning Company, claimed the money in the hands of the garnishees. Thereupon the court ordered that notice be served on the claimants to appear and maintain their right, or to be barred of their claim. In pursuance of the notice, the claimants appeared, and served— not earlier than February 14th — their pleading, in the nature of a complaint in intervention, alleging that they were the owners of the fund sought to be reached by the garnishee proceedings. In this condition of the proceedings, the court, on February 25th, on motion of the defendant, the garnishee, and the claimants, made on “the pleadings, records, and proceedings in said action, on file, including the disclosure of the garnishees,” ordered, against the opposition of the plaintiffs, that the garnishees be discharged. Plaintiffs appeal from this order.
(Opinion published 56 N. W. Rep. 818.)
The learned trial judge did not indicate the grounds upon which he granted the motion; and counsel for respondents suggest none,, and none now occur to us, upon which the order can be sustained. The proper course or procedure in such a case, under the statute, has been quite clearly defined by the decisions of this court, especially Smith v. Barclay, 54 Minn. 47, (55 N. W. Rep. 827.) After the claimants served their pleading setting up their claim, the-plaintiffs had twenty days in which to answer, if an answer was necessary. This time had not expired when the motion was granted..
And whether an answer was necessary, or whether the issue-would be deemed joined by the affidavits of plaintiffs for garnishment, and the pleading of the claimants, in any event the plaintiffs-were entitled to a trial in the ordinary way, on the proofs to be offered by the respective parties, of the question whether the fund in the hands of the garnishee belonged to the defendant or to the-claimants. For the court to discharge the garnishees on motion, without such trial was error.
The only answer to this, suggested by counsel, is that the plaintiffs voluntarily submitted the’ issue on the facts before the court on the motion. The record does not show any such thing. On the contrary, it shows that plaintiffs opposed the motion. What reasons they urged in opposition to it do not appear, and is not for us to conjecture.
Order reversed.